274 U.S. 543 (1927)
FEDERAL TRADE COMMISSION
v.
AMERICAN TOBACCO COMPANY.
No. 279.
Supreme Court of United States.
Argued April 19, 20, 1927.
Decided May 31, 1927.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. Adrien F. Busick, with whom Solicitor General Mitchell, and Messrs. Bayard T. Hainer and Edward L. Smith were on the brief, for petitioner.
Mr. Edward S. Rogers, with whom Mr. Jonathan H. Holmes was on the brief, for respondent.
*544 MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
The statement of the petition for certiorari that the judgment and opinion below might seriously hinder future administration of the law was grave and sufficiently probable to justify issuance of the writ.
Proper decision of the controversy depends upon a question of fact. Did the American Tobacco Company become party to the unlawful combination of tobacco jobbers at Philadelphia to maintain prices? After considering much evidence the Commission gave affirmative answer to that query; but the Circuit Court of Appeals thought there was nothing to support their view. 9 Fed. (2d) 570.
It now appears to us that this matter of fact is of no general importance. Accordingly, we adhere to the usual rule of non-interference where conclusions of Circuit Courts of Appeals depend on appreciation of circumstances which admit of different interpretations. And upon that ground alone we affirm the judgment below.
The opinion of the Circuit Court of Appeals is of uncertain intendment and is not satisfactory as an exposition of the law. What this Court has said in many opinions indicates clearly enough the general purpose of the statute and the necessity of applying it with strict regard thereto.
Affirmed.